Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the follow “wherein grain boundaries are formed at interfaces between the BN grains and the TiB2 solid solution grains” in lines 5-6. Applicant’s specification discloses of TiB2 and BN grains in Figure 3A; TiB2 grains and associated grain boundaries in Figures 5A; and BN grains and grain boundaries in Figure 6. Thus Applicant’s specification only teaches of TiB2 and BN grains boundaries. Applicant’s specification does not disclose or suggest grain boundaries formed at the interfaces between the BN grain and TiB2 solid solution grains. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rusinko, Jr. et al (US 7,494,616 B2 as previously recited) in view of Morton et al (US 2011/0052931 A1 as previously recited) and Yokota et al (US 2008/0020920 A1 as newly recited).
With respect to claim 1, Rusinko, Jr. et al discloses of an evaporator boat (Figures 1-31b) comprising: a body and an evaporator surface on the body (Col. 4, lines 48-65), the body comprising a boron nitride (BN) component and a titanium diboride (TiB2) component and one or more elements selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table (Col. 3, lines 35-45; Col. 4, lines 6-38; Col. 5, line 20-53).
However, Rusinko, Jr. et al is silent regarding a titanium diboride (TiB2) component including a solid solution of TiB2 and one or more elements selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table, wherein grain boundaries are formed at interfaces between the BN grains and the TiB2 solid solution grains.
Morton et al teaches of a titanium diboride (TiB2) component including a solid solution of TiB2 and one or more elements selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table (i.e. both the hard particles and coatings are made so the same materials; Para. 00037, 0041 0065-0066). 
Yokota et al teaches of wherein grain boundaries are formed at interfaces between the BN grains and the TiB2 solid solution grains (Para. 0023). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the body composed of the titanium diboride component of Rusinko, Jr. et al , by incorporating of the body composed of the titanium diboride component of Morton et al, and further incorporating the body of Boron nitride as taught by Yokota et al, thereby improving the resistance to heat, wear, and/or shock, and any such coating if it is compatible with the substrate. 

With respect to claim 2, Rusinko, Jr. et al discloses of the one or more elements formed with TiB2 are selected from the group consisting of zirconium (Col. 3, lines 35-45).
However, Rusinko, Jr. et al is silent regarding the one or more elements forming the solid solution with TiB2 are selected from the group consisting of zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, iron and cobalt.
Morton et al teaches of a solid solution formed of a titanium diboride (TiB2) component and one or more element selected from the group consisting of zirconium, hafnium, niobium, tantalum, chromium, tungsten (Para. 00037, 0041 0065-0066). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al with Morton et al, by modifying body composed of the titanium diboride component of Rusinko, Jr. et al with the incorporation of the body composed of the titanium diboride component of Morton et al, in order to improve, for example, resistance to heat, wear, and/or shock, and any such coating if it is compatible with the substrate. 

With respect to claim 3, Rusinko, Jr. et al, as applied to claim 1, does not explicitly discloses that the solid solution comprises TiB2 and tungsten.
Morton et al teaches of the solid solution comprises TiB2 and tungsten (Para. 0037 and 0065-0066). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al with Morton et al, by modifying body composed of the titanium diboride component of Rusinko, Jr. et al with the incorporation of the body composed of the titanium diboride component of Morton et al, in order to improve, for example, resistance to heat, wear, and/or shock, and any such coating if it is compatible with the substrate. 

With respect to claim 11, Rusinko, Jr. et al discloses that the BN component comprises of BN and at least one transition metal selected from Groups IVB-VIIIB of the Periodic Table (Col. 3, lines 35 thru Col. 4, line 5).
However, Rusinko, Jr. et al is silent regarding that the BN component comprises a solid solution of BN and at least one transition metal selected from Groups IVB-VIIIB of the Periodic Table.
Morton et al teaches that the BN component comprises a solid solution of BN and at least one transition metal selected from Groups IVB-VIIIB of the Periodic Table (Para. 0065-0066). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al with Morton et al, by modifying the BN component of the coating material of Rusinko, Jr. et al with the BN component of the solution material of tungsten of Morton et al, in order to improve, for example, resistance to heat, wear, and/or shock, and any such coating if it is compatible with the substrate.

With respect to claim 12, Rusinko, Jr. et al discloses that at least one transition metal is selected from the group consisting of titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, iron, cobalt and tungsten (Col. 3, line 46 thru Col. 4, line 5).

With respect to claim 13, Rusinko, Jr. et al discloses that the BN component comprises of BN and tungsten (Col. 3, lines 35-65).
However, Rusinko, Jr. et al is silent regarding that the BN component comprises a solid solution of BN and tungsten.
Morton et al teaches that the BN component comprises a solid solution of BN and tungsten (Para. 0065-0066). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al with Morton et al, by modifying the BN component of the coating material of Rusinko, Jr. et al with the BN component of the solid solution material of tungsten of Morton et al, in order to improve, for example, resistance to heat, wear, and/or shock, and any such coating if it is compatible with the substrate.

With respect to claim 14, Rusinko, Jr. et al discloses that the evaporator surface is ground or roughened (Col. 4, line 66 thru Col. 5, line 10).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rusinko, Jr. et al (US 7,494,616 B2 as previously recited) in view of Morton et al (US 2011/0052931 A1 as previously recited) and Yokota et al (US 2008/0020920 A1 as newly recited) as applied to claim 1 above, and further in view of Xiao et al (US 6,277,774 B1 as previously recited).
With respect to claim 4, Rusinko, Jr. et al and Morton et al and Yokota et al discloses substantially all the features as set forth in claim 1 above such that the body (Figures 1-31b) comprises one or more transition metals, transition metal oxides, transition metal carbides, transition metal nitrides, transition metal borides, alkaline earth metals or mixtures thereof (Col. 3, line 46 thru Col. 4, line 5). The body (Figures 1-31b) is heated to a temperature of 1800°C to 2200°C with a pressure of 1 to 100 Mpa OR heated through pressure less sintering at temperatures above 1000°C OR heated to a temperature of 1400°C with pressure of about 100 to 300 Mpa (Col. 4, lines 9-25).
However, the modification of Rusinko, Jr. et al and Morton et al and Yokota et al is silent regarding that the body comprises grain boundary phases including one or more transition metals, transition metal oxides, transition metal carbides, transition metal nitrides, transition metal borides, alkaline earth metals or mixtures thereof.
Xiao et al teaches that the body comprises grain boundary phases including one or more transition metals, transition metal oxides, transition metal carbides, transition metal nitrides, transition metal borides, alkaline earth metals or mixtures thereof (Col. 5, lines 28-35; Col. 5, lines 50-66; Col. 6, lines 25-28; Col. 7, lines 13-18; Col. 7, lines 48-66). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Morton et al and Yokota et al with Xiao et al, by modifying body composed of the metals of Rusinko, Jr. et al and Morton et al and Yokota et al, with the body composed of the metal of Xiao et al, in order to more effectively disperse the precursor.  

With respect to claim 5, Rusinko, Jr. et al and Morton et al and Yokota et al, as applied to claim 1, does not explicitly disclose that BN/BN grain boundary phrases comprise at least one of tungsten, iron, cobalt, titanium and calcium.
Xiao et al teaches that BN/BN grain boundary phrases comprise at least one of tungsten, iron, cobalt, titanium and calcium (Col. 7, line 60 thru Col. 8, line 36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Morton et al and Yokota et al with Xiao et al, by modifying the coating material in fine powder form of Rusinko, Jr. et al and Morton et al and Yokota et al, with the powder material of BN of Xiao et al, in order to more effectively disperse the precursor.  

With respect to claim 6, Rusinko, Jr. et al and Morton et al and Yokota et al, as applied to claim 1, does not explicitly disclose that TiB2/TiB2 comprise cobalt, calcium or mixtures thereof.
Xiao et al teaches that TiB2/TiB2 comprise cobalt, calcium or mixtures thereof (Col. 7, line 60 thru Col. 8, line 36). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Morton et al and Yokota et al with Xiao et al, by modifying the coating material in fine powder form of Rusinko, Jr. et al and Morton et al and Yokota et al with the powder material of TiB2 of Xiao et al, in order to more effectively disperse the precursor.  

With respect to claim 7, Rusinko, Jr. et al and Morton et al and Yokota et al, as applied to claim 1, does not explicitly disclose that BN/TiB2 comprise boron, titanium and at least one additional transition metal.
Xiao et al teaches that BN/TiB2 comprise boron, titanium and at least one additional transition metal (Col. 7, line 48 thru Col. 8, line 36). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Morton et al and Yokota et al with Xiao et al, by modifying the coating material in fine powder form of Rusinko, Jr. et al and Morton et al and Yokota et al with the powder material of BN/TiB2 of Xiao et al, in order to more effectively disperse the precursor.  

With respect to claim 8, Rusinko, Jr. et al discloses that the at least one additional transition metal is selected from Groups IVB-VIIIB of the Periodic Table (Col. 3, lines 53-65). 

With respect to claim 9, Rusinko, Jr. et al and Morton et al and Yokota et al, as applied to claim 1, does not explicitly disclose that the BN/TiB2 comprise boron, titanium, tungsten and cobalt. 
Xiao et al teaches that the BN/TiB2 comprise boron, titanium, tungsten and cobalt (Col. 7, line 48 thru Col. 8, line 36). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Morton et al and Yokota et al with Xiao et al, by modifying the coating material in fine powder form of Rusinko, Jr. et al and Morton et al and Yokota et al, with the powder material of BN/TiB2 of Xiao et al, in order to more effectively disperse the precursor.  

With respect to claim 10, Rusinko, Jr. et al and Morton et al and Yokota et al discloses of a boat coating comprising of fine powder of at least TiB2 component (Col. 5, lines 20-53).
However, Rusinko, Jr. et al and Morton et al and Yokota et al is silent regarding that wherein grains of the TiB2 component have an average size of 1 µm to 20 µm.
Xiao et al teaches that wherein grains of the TiB2 component have an average size of 1 µm to 20 µm (Col. 6, lines 54-64; Col. 9, line 41 thru Col. 10, line 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Morton et al and Yokota et al with Xiao et al, by modifying the coating material in fine powder form of Rusinko, Jr. et al and Morton et al and Yokota et al with the powder material of TiB2 of Xiao et al, in order to more effectively disperse the precursor.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rusinko, Jr. et al (US 7,494,616 B2 as previously recited) in view of Morton et al (US 2011/0052931 A1 as previously recited) and Yokota et al (US 2008/0020920 A1 as newly recited) as applied to claim 1 above, and further in view of Nurnberger et al (US 2011/0013891 A1 as previously recited).
With respect to claim 15, the modification of Rusinko, Jr. et al and Morton et al and Yokota et al discloses substantially all the features as set forth in claim 1 above such that having specific electrical resistivity of greater than 1400 µ-Ωcm at room temperature (i.e. average temperature of 23 °C) and an electrical resistivity of greater than 4500 µ-Ωcm at operating temperatures (i.e. 1200°C and above) (Col. 1, lines 22-30; Col. 6, lines 38-50).
However, the modification of Rusinko, Jr. et al and Morton et al and Yokota et al is silent regarding having specific electrical resistivity (1600°C) of 2800 to 3400 µΩ-cm.
Nurnberger et al teaches that having specific electrical hot resistivity of 600 µΩ*cm to 6000 µΩ*cm at 1450 °C to 1600°C, which envelopes the specific electrical resistivity (1600°C) of 2800 to 3400 µΩ-cm (Para. 0003, 0005 and 0037; Figures 1a -7). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Morton et al and Yokota et al with Nurnberger et al, by modifying the resistivity of the evaporator boat material of Rusinko, Jr. et al and Morton et al and Yokota et al with the resistivity of the evaporator boat material of Nurnberger et al, in order to re-adjust the supply of current to the vaporizer body in order to be able to maintain a uniform vaporizing rate.  

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive
Applicant amendment of claim 1 overcomes the previous 35 USC 103 rejection over Rusinko, Jr. et al and Morton et al. After further search and consideration the examiner has found new prior art Yokota et al that teaches of the grain boundaries between BN and TiB2 grains. Therefore claim 1 is now rejected under 35 USC 103 over Rusinko, Jr. et al and Morton et al and Yokota et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 07, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761